81209: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01348: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81209


Short Caption:DEAN (SEAN) VS. SHERIFFCourt:Supreme Court


Lower Court Case(s):Elko Co. - Fourth Judicial District - CV-HC-17-711Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/13/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantSean Maurice DeanDavid B. Lockie
							(Lockie & Macfarlan, Ltd.)
						


RespondentAitor NarvaizaJustin M. Barainca
							(Elko County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Tyler J. Ingram
							(Elko County District Attorney)
						Mark S. Mills
							(Elko County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


05/19/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


05/19/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-19002




06/23/2020Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC).20-23277




06/30/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-24098




09/28/2020MotionFiled Stipulation to Extend Time for Filing of Opening Brief. (SC)20-35597




10/05/2020Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: October 14, 2020. fn1[ If attorney Mark Mills wishes to be recognized as counsel of record for respondent in this appeal, he shall file and serve a notice of appearance pursuant to NRAP 46(a)(2).] (SC)20-36437




10/14/2020BriefFiled Appellant's Opening Brief. (SC)20-37749




10/14/2020AppendixFiled Appellant's Appendix - Volumes 1 & 2. (SC)20-37750




10/19/2020Notice/IncomingFiled Notice of Appearance (Mark S. Mills, Deputy District Attorney as counsel for respondent). (SC)20-38273




11/13/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: November 30, 2020. (SC)20-41556




11/30/2020AppendixFiled Appendix to Respondent's Brief. (SC)20-43323




11/30/2020BriefFiled Respondent's Answering Brief. (SC)20-43324




12/29/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  January 13, 2021.  (SC)20-46728




01/13/2021BriefFiled Appellant's Reply Brief. (SC)21-01138




01/13/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


01/13/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Hardesty/Stiglich/Gibbons. Author: Stiglich, J. Majority: Hardesty/Stiglich/Gibbons. fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under general order of assignment.] 138 Nev. Adv. Opn. No. 2. JH/LS/MG. (SC).22-01348




01/28/2022Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (REJECTED PER NOTICE ISSUED 1/28/22) (SC)


01/28/2022Filing FeeRehearing Filing fee waived. (SC)


01/28/2022Notice/OutgoingIssued Notice of Rejection of Deficient Petition for Rehearing. Due date: 5 days. (SC)22-03007




01/31/2022Post-Judgment PetitionFiled Petition for Rehearing. (SC)22-03211




01/31/2022Filing FeeRehearing Filing fee waived. (SC)


01/31/2022Notice/IncomingFiled Notice of Appearance. (SC)22-03232




02/14/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). JH/LS/MG. (SC)22-04812




02/28/2022Post-Judgment PetitionFiled Respondent's Petition for En Banc Reconsideration. (SC)22-06301




03/07/2022Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC  (SC)22-07222




04/01/2022RemittiturIssued Remittitur. (SC)22-10190




04/01/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/29/2022RemittiturFiled Remittitur. Received by County Clerk on April 6, 2022. (SC)22-10190





Combined Case View